DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12, 24 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-6-21.
Applicant’s election without traverse of claims 1-11 and 16-23 in the reply filed on 12-6-21 is acknowledged.
Claim Objections

Claim 1 is objected to because of the following informalities:  a semicolon is missing after the sentence “opening the injection mold and removing the at least one container”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “a convex outer side.,” should read “a convex outer side,”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper part and lower part" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-11 and 16-23 are rejected for depending from claim 1.
Claim 2 recites the limitation "the step sequence" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the contact surface” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mutually abutting wall regions" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 is rejected for depending from claim 4.
	Regarding claim 5, the claim is incomplete since the sentence is unfinished.
	Claim 19 is rejected for depending from claim 5.
Claim 7 recites the limitation "the at least one angled slide" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the formed component" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the depression" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the hole" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the dosing unit" in lien 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the corresponding half shell" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the step sequence" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the contact surface" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the mutually abutting wall regions" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the respective concave mold contour" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the respective half shell" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that the position of the first mold relative to the second mold, as seen in the closing direction, is arranged at a different height in the first injection molding position than in the second injection molding position". However, claim 17 recites that wherein the position of the first mold relative to the second mold, as seen in the closing direction, is arranged at a different height in the first injection molding position than in the second injection molding position, or in that a closing force in the range of 400-2000 t, or in the range of 500-1000 t, is built up both in the first injection molding position and in the second injection molding position.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/X.H.L/Examiner, Art Unit 1742               

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742